                                           Case 4:21-cv-04996-YGR Document 3 Filed 09/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         OBA LEE FRELIMO,
                                   7                                                        Case No. 21-cv-04996-YGR (PR)
                                                        Petitioner,
                                   8
                                                  v.                                        ORDER OF DISMISSAL WITHOUT
                                   9                                                        PREJUDICE
                                         S.F. SUPERIOR COURT,
                                  10
                                                        Respondent.
                                  11

                                  12          On June 29, 2021, Petitioner, a state prisoner, filed the present petition for a writ of habeas
Northern District of California
 United States District Court




                                  13   corpus pursuant to 28 U.S.C. § 2254. On the same day the action was filed, the Court sent a

                                  14   notification to Petitioner informing him that his action could not go forward until he paid the filing

                                  15   fee or filed a completed prisoner’s in forma pauperis application. The Clerk of the Court sent

                                  16   Petitioner a blank in forma pauperis application and told him that he must pay the fee or return the

                                  17   completed application within twenty-eight days or his action would be dismissed.

                                  18          More than twenty-eight days have passed and Petitioner has not paid the filing fee,

                                  19   returned the in forma pauperis application or otherwise communicated with the Court.

                                  20          IT IS HEREBY ORDERED THAT this action is DISMISSED WITHOUT PREJUDICE.

                                  21   The Clerk shall close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 3, 2021                         ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
